UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

were eee tte nen eee ee een nenecenennauee 4
UNITED STATES OF AMERICA
15 cr 386 (JGK)
-against-
ORDER
ADAM PHILLIPS,
Defendant.
pee einen nem eee ee ener enn manne nenen nee x

The defendant, Adam Phillips, having been sentenced to time served, is hereby
ordered released, pending no detainers, from the custody of the Bureau of Prisons and the
United States Marshal. Within 72-hours of release, the defendant shall report to the Probation

Department in Allentown, Pennsylvania, as directed.

SO ORDERED. C Ag i V/
.. key
Ss f\ ; | yr 7
Co - [So | otf ;

 

\_/ > JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
Dated: New York, New York
June 23, 2021

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: (6/23 (202)

 

 

 

 

 

 

 
